Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 8/11/2022.
                                     EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure  consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Danielson on 8/26/2022.
The application has been amended as follows:
In claim 1 line 7 after “structure” add --------, wherein the semiconductor device comprises an
optical device configured to emit or receive light through polymer film ---------
Cancel claim 3
In claim 9 last line 10 after “polymer film” add ---, wherein a bonding film is disposed between
the partition structure and the polymer film is transparent to a peak wavelength emitted by the
semiconductor device or configured to be received by the semiconductor device. ----------
In claim 11, last line 8 after “structure” add ------wherein the bonding layer is transparent to a
peak wavelength emitted by the semiconductor device or configured to be received by the
semiconductor device. ----------

 Cancel claim 17
                                               REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor
suggust “a semiconductor device package, comprising: a substrate; a partition structure disposed on the substrate and defining a space for accommodating a semiconductor device; a polymer film adjacent to a
side of the partition structure distal to the substrate, wherein a first side surface of the polymer film
substantially aligns with a first side surface of the partition structure’ and a bonding layer disposed
between the partition structure and the polymer film , wherein a portion of bonding layer extends into
the space of the partition structure , wherein the bonding layer is transparent to a peak wavelength
emitted by the semiconductor device or configured to be received by the semiconductor device.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816